                                         Case 3:19-cv-01427-JAM Document 3 Filed 09/12/19 Page 1 of 15
JS44 (Rev             02/19)                                                                         CIVIL COVER SHEET

irrrrposeofinitiatingthecrvil docketsheet. (SlililNs'l'll(t('l'loNSONNllXl'PA(.;tOl"I'HII;l'r)RM.)
I. (a) PLAINTII.FS                                                                                                                             DEFENDANTS
                 Coburn Technologies lnternational, lnc,                                                                                        Edward de Rojas, Solaris Optical Coatings L.L,C. and
                                                                                                                                                GeminiOptics ll LLC
      (b)        County of Rcsrdence of First Listed                 Plaintifl'          HartfOrd                                              County of Residencc of First Listcd                              Det'enclant DallaS COUnty, TX
                                         (DX('IiPT IN       I-1.5,   PI.AINT]I;1; CASDS)                                                                                    (]N U.S. PLAINTIFI; (:ASES ONLY)
                                                                                                                                               NOTE:          lN LAND CONDEN'INATION CASES, USE TllE LOCATION OF
                                                                                                                                                              TI'ID TRACT OF LAND INVOLVED.


      (C)        Attorneys (Firn Nane, Address, and            Telephone Nunbet)                                                                Attorneys             (lJ Known)


Melvin A. Simon, Esq., Cohn Birnbaum & Shea P,C., 100 PearlSt, 12th
Floor, Hartford, CT 06103

II.       BASIS OF JURISDICTION                               1r'ln,"on "x"         in   one   Box   (httv)                IIL CITIZENSHIP                               OF PRINCIPAL PARTIES                                     (>tace      cm x" m one Rot.lor t'tainrll
                                                                                                                                          (t'-Dr lrvetsiryr ('.1\e\      ()t1b)                                                        and One Box./br l)efendant)

i.l I       [J   S   Govertrmetrt             O     3      Federal Question                                                                                                         P'[r'        D[]'                                                        P]'!'       DEI'
                 I'laintilT                                  (( I.S. ( iln ernnrcnt N7l 0           Pdr0,                       (litizcn of I'his State                             rXt           t::l   I     lncorporatgd (rr Principal Placc               t'l    4   n4
                                                                                                                                                                                                                  of Business ln This State


n 2         U.S (;ol,eniluent                 d+           Dive.rity                                                            Oitiz.en of Another          Strte                  J     2       6z           Incorpomted and Principal Place                fts o5
                 Det'endant                                  (lttdicate C'ilizeil.\htp of l'arties in Item        lll)                                                                                            ofBusiness In Another State

                                                                                                                                Citizen or Sub.ject of            a                 fl3           n3           Foreigr Nation                                 Ll 6 r]6

IV.       NATTIRE OF SUIT                                 en "X" in One Box
                                                                                               's
                                                                                                                                                                                                   Click here 1'<rr:
                                                                                                                                                                                                     RANI'IIIIPTT'\/
                                                                                    T(
0     Il0 lnsurance                                PERSONAI., INJI'RY                            PERSONAI, IN.II,,]RY           0     6?5 Dnrg Relatod Seizure                            D     422 Appeol 28 USc' 158                O     375 False Clairns Act

Cl    120 Manne                              D     310 Arrplane                            D     365 Personal Injury -                       of Property 2 I USC           88   I         D     423 Withdrawnl                        D     376 Qui Tam (3 I LJSC

tll   I30 lvlller Act                        fl    315 Airplane Product                              Product Liability          fil   690 Other                                                     28 t.rs(: ls7                                3729(a))
D     140 Negotiable lnstrument                           Liability                        D     367 Health Care/                                                                                                                     O     400 State Reapportionment

O     150 Recovery ofOveq:aytrtent           D     320 Assault, l,ibel       &                       Phamaceutical                                                                                                                    O     4 l0 Antitrust

           & [nlorcemelt of Judgmelt                      Slander                                     Personal   Injuy                                                                    il    820 Copynghts                         il    430 Banks and l3anking
O     l5l Medicare Act                       O     330 Federal Employers'                             Product l,iability                                                                  3     830 Patenl                            I     450 Commerce

|1    I 52 Recovery ofDefaulted                           Liability                        3     368 Asbestos Personal                                                                    O     835 Patenl - Abbreviated              n     460 Deportation
           Student l.oans                    il    340 Marine                                        lnjury Product                                                                                 New Dnrg Application              D     470 Racketeer lntluenced aud
           (Excludes Veterans)               D     345 Marine Product                              Liability                                                                              t-l   840 Tradernark                                  Corrupt Orga[iations
fl    153 Recovcry ofO\'oryayrnent                        LiabiliS,                            PERSONAL PROPER'T'Y                                 I.AR'IR                                                                            t'l   480 Consurrsr Crcdit

           olVeteran's Benefits              O     350 lvtotor Velucle                     O     370 Otlrer Fraud               il    7   l0 Fair Labor Standards                         o     86lHrA(l3e5f0                         O     485 Telephone Consunter
                                             f'l                                           l:l   371 'l'mtlr in Lending                      Act                                          O     862 Black Lrmg (923)                               Protcction Act
tJ    160 Stookholders' Suits                      355 lr4otor Vehiclo
il    l90 other Contraor                            Product Liability                      0     380 Other Porsonal             C3 720 Labor'/Managemetrt                                 ll    863 DIWC/DIWW (405(9))                O     .190 Cable/Sat   TV
fl    195   (lorrtract Product Liability     tJ 360 Other t'ersonal                                  Proporty Damage                         Relations                                    t"l   864 SSID f itle XVI                   tJ    850 Socurities/Oormodttios/

D     196 Franchise                                       Injury                           D     385 Property Darnage           .     740   Railway Labor Act                             0     865 RSI (405(9))                                Exchange
                                             fI    36? Personal lrrjury -                             Prlduct Liability         lll   751   lfarnily md Modical                                                                       ll    890 Ofter Statutory Actions
                                                       lvledical Maloractice                                                                 Leave Act                                                                                D     891 Agricultural Acts

                                    TY               ('tvu. Rt(:H'ts                        PRISONER PE'TITION!i                n     790   Olher Labor Litigation                                                                    D     893 Environmental Matters

ill   210   l.and Condentnafion              fl440 Other Civil ltights                       Habcas Corpus:                     O     791   Employee Retircment                           D     870 Taxes (ll.S. Plaintitl            ll    1195   Freedonr of lnfornration

D     220   Foreclosure                      O 441 Voting                                  3     463 Alier Detainee                         Iuconre Security Act                                     or Defendant)                                 Acl

O     230   Rent Lease & lliectrnettt        fJ    4.12   lirnploynent                     I     510 Molions to Vacale                                                                    Cl 871 IRS-Third Party                      il    896 Arbrtration

i:l   240   lofts to Land                    D     443 Housing/                                      Sentence                                                                                        26 LtS(' 7ri09                   n     899 Adniltristrative Procedure
                                                                                           0                                                                                                                                                    Act/Review or Appeal       of
il    245 Tort Pioduot Liability                        Acconunoclatious                         530 Ceneral
                                                                                                                                                                                                                                                r\gency l)ecisron
tll   290 All Other Real Propefty            ll    .145 Arner. rv/Disobtlities             3     535 Desth Penalty                           IMMIGR^A.TION
                                                          Ernploynteut                           Othcr:                         O     462 Nanrralizatioll Applicatron                                                                 ft    950 Constihrtlonality ol
                                             O 446 Arner. wiDrsabilities                   0  540 Mandamus & Other              il    4(r5 Other Lmnigration                                                                                     State Statrtes
                                                          ()ther                           11 550 (livil Rights                            Actions
                                             D 448 Education                               0 555 Prison Condition
                                                                                           O 560 Civil Detainee -
                                                                                                  Conditions of
                                                                                                      C'onfinement

V. ORIGIN (l'loce an ".Y in onc Rox only)
X I Oris.inal l"l 2 Retnoved frotn                                          t':t 3        Remanded fiorn                   n4   Reinstated or                ll       5 Transfbrred fiorn                      n6     Multidistnct                   l:l 8 Multidistnst
                                                                                                                                                                                                                      I.itigatron -                        I-itigation -
    Proleeding         Stale Courl                                                        Appellate Court                       Reopened                                                  District
                                                                                                                                                                                                                      Transfer                             Direct File
                                                    Cite the IJ S. Civil Stalute under which you are tlling (Do not                                cite   iuridiclionul      :ttrttutet unle'ss tlivenity)
                                                     28 u.s.c. 1332
VI.         CATISE OF ACTION                        Bric'f dcscrrntion of cause:
                                                     Violation'of Transition Services and Non Com                                                     Agreement
                                                                                                                                      DEMAND $                                                               C)'IECK YES only rf demanded rn complaint
VII.                     I.]ESTED IN                         CHECK IF THIS IS A CI,ASS ACTION
             COMPLAINT:                                      IJNDER RTJLE 23, F.R Cv.P                                                                                                                       JURY   DEMAND: O Yes XNo
VIII.            RELATED CASE(S)
                                                           (See    ol,rultctions)
                 IF ANY                                                                    JUDGE                                                                                                DOCKE'I NUMBER

DATE                                                                                                        TURE OF A

 0911112019


                                           AMOLINT                                                     APPI,YING IFP                                                  JTIDGL]                                         MAG, JUDGE
      RF]CEIPT #
 Case 3:19-cv-01427-JAM Document 3 Filed 09/12/19 Page 2 of 15




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                                              CIVI    ACTION
   COBURN TECHNOLOGIES INTERNATIONAL,
   INC.,
                 Plaintiff,
                                                              CASE NO.
   vs.

   EDWARD de ROJAS, SOLARIS OPTICAL                           VERIFIED COMPLAINT
   COATINGS L.L.C., AND GEMINI OPTICS                II
   LLC.,
                           Defendants.                        SEPTEMBER 6,2019


                      VERIFIED COMPLAINT FOR
          MONEY DAMAGES. DECLARATORY AND INJUNCTIVE RELIEF

         Plaintiff, Coburn Technologies International, Inc. ("Coburn") for its Complaint against

Edward de Rojas, Solaris Optical Coatings L.L.C. ("Solaris") and Gemini Optics II LLC.

("Gemini") alleges as follows:

                                          The Parties

         1.     The Plaintiff, Coburn, is a Delaware corporation with an office and place    of

business at 83 Gerber Road West, South Windsor, Connecticut. Coburn is engaged in the

business of providing computer integrated ophthahnic lens processing systerns and

ophthahnic instruments and supplies used in all aspects of surfacing prescriptions in lens

blanks, coating and finishing lenses around the globe.

         2.     The Defendant, Edward de Rojas, is an individual residing iri the State of

Texas.
 Case 3:19-cv-01427-JAM Document 3 Filed 09/12/19 Page 3 of 15




          3.        The Defendant, Solaris is a Florida limited liability company with a principal

place of business as 8925 SW 148th Street, Suite #218, Miami, Florida 33176.

          4.        The Defendant, Gemini is a Florida limited liability company with a principal

place of business as 8925 SW I 48th Street, Suite #2 I 8, Miami, Florida 3317 6.

                                          General Allesations

          5.        Defendants, Edward de Rojas, Solaris and Gemini have engaged in conduct

that is violative of a non-compete agreement entered into with the Plaintiff. Under a

Non-Compete Agreement and Purchase Agreement by and between the Plaintiff and

Defendants more fully described in Paragraph 14 below, Defendants agreed not to compete

with Plaintiff in the selling or servicing of any product which is or would be competitive with

the UV Products marketed by Coburn ("UV Products").

          6.        The Plaintiff, Coburn, has for some time believed that the Defendants had been

in violation of the Non-Compete Agreement.

          7.        The Plaintiff recently was informed by a customer that Edward de Rojas,

Solaris and/or Gemini are inducing that customer to purchase competitive UV Products for

considerably less money than is being charged by Coburn. As a consequence, Cobum has lost

the customer.

          8.        Defendant de Rojas has also solicited a third party to act as a sales agent in his

efforts to sell competitive UV Products.




195334 v2 I 31827-056                                 2
 Case 3:19-cv-01427-JAM Document 3 Filed 09/12/19 Page 4 of 15




         9.         Coburn has issued cease and desist letters to de Rojas, Solaris and Gemini as

well as the manufacturer of the UV Product.

          10.       In response to the cease and desist letters, de Rojas, Solaris and Gemini have

denied the conduct; however, the manufacturer of the product, Extraordinary Coating

Solutions LLC ("Extraordinary Coating") admitted that it had engaged Mr. de Rojas as an

independent contractor in machine process control and has since, as a consequence         of

Plaintiff     s notice, terminated its relationship   with Mr. de Rojas'

                                         Jurisdiction and Venue

          1   l.    This Court has subject matter jurisdiction over this civil action because the

parties are citizens of different states under 28 U.S.C, $ 1332 and the amount in controversy

exceeds $75,000 exclusive of interests and costs.

          12,       This Court has personal jurisdiction over the corporate Defendants because

under Connecticut General Statutes $ 33-929(0(l) the foreign corporation Defendants are

subject to suit in this state where the cause of action pled in this Complaint arise out of a

contract, here the Non-Compete Agreement, to be performed in this state under Connecticut

law.

          13.       Defendants have also consented to the jurisdiction of this Court and venue in

this District in the Non-Compete Agreement and the causes of action pled in this Complaint

arise out of violation of such Non-Compete Agreement.




195334 v2 I 31827-056                                    3
 Case 3:19-cv-01427-JAM Document 3 Filed 09/12/19 Page 5 of 15




          14.        Venue is proper under 28 U.S.C. $ 1391 because a substantial part of the

events or omissions giving rise to this claim occurred in this district.

                                          Factual Allesations

          15.        On or about June 12,2012, Coburn, Solaris, Edward de Rojas and Gemini

entered into a Transition Services and Non-Compete Agreement          with Coburn ("Non-Compete

Agreement").

          16.        The Non-Compete Agreement provides that for a period of ten years after the

date of the agreement, the Defendants, Solaris, de Rojas and Gemini, shall not directly or

indirectly

                     engage   or become interested, anywhere in the world, as an
                     owner, partner, consultant, representative, agent, officer,
                    director, or through stock ownership (except for the ownership
                                                 (l
                    of less than one percent %) of the number of shares
                    outstanding of any securities which are listed for trading on any
                    national securities exchange or are traded on any automated
                    quotation system), investment of capital, lending of money or
                    property, rendering of services, or otherwise, whether alone or
                    in association with others, in the business of designing,
                    manufacturing, distributing, promoting, marketing, selling or
                    servicing any product which is or would be competitive with the
                    UV Products sold to Buyer under the Purchase Agreement;

Non-Compete Agreement, Section 2.1 (a).

          17.        The Purchase Agreement refers to an Asset Purchase Agreement dated

March 20,2012 by and Between Solaris and Edward de Rojas as sellers and Cobum ("APA").




195334 v2 / 31827 -056                                4
 Case 3:19-cv-01427-JAM Document 3 Filed 09/12/19 Page 6 of 15




          18.       UV Products is defined in the APA as "All products (including without

limitation any new products which may hereafter be developed other than non-opthalmic

products utilizing only Other IP) incorporating any UV Intellectual Property.

          19.       UV Intellectual Property is defined in the APA   as   "All Intellectual   Property

and tangible property of any kind related to the    UV MAX Patent, andlor to all other UV cured

hardcoating formulations.     "

          20.       The UV MAX Patent refers to "all inventions and improvements for which an

application for Letters Patent of the United States was executed on related divisional US

Patent Application filed May 27,2010, and assigned U.S. Patent Application             No. 121800,1990

and all right,   title and interest in and to such Patent Application as more particularly      set forth


in that certain Assignment of Patents which is attached to the APA as Exhibit A.

          21.       As an express condition of the purchase by Coburn of certain assets owned by

Solaris and substantial additional consideration, Solaris, de Rojas and Gemini entered into the

Non-Compete Agreement recognizing the competitive nature of the design, manufacture and

supplying of aspects of surfacing prescriptions, lens blanks, coating and finishing lenses.

          22.       Moreover, the Non-Compete Agreement provides that Solaris, de Rojas and

Gemini shall not divert or attempting to divert from Coburn any business whatsoever by

influencing or attempting to influence, or soliciting or attempting to solicit, any customers of

Cobum.




t95334 v2 / 31827-056                               -5-
 Case 3:19-cv-01427-JAM Document 3 Filed 09/12/19 Page 7 of 15




            23.       Coburn derives independent economic value and paid substantial consideration

to Solaris, de Rojas and Gemini to ensure that they would not compete with Coburn during

the ten-year period in which the Non-Compete Agreement was in force and to the extent that

the Non-Compete Agreement was violated for a ten-year period from any such violation.

            24.       On or about August 14,2019, Coburn was contacted by one of its customets

asking for price concessions and indicating that it was being offered an optical coating

product under the trade name DURA MAX by the Defendant, Edward de Rojas, who was

acting on behalf of Solaris.

            25.       Defendant de Rojas represented to the customer that he developed Plaintiffls

coating solutions and thus is using his prior ownership of the Plaintiff s assets to promote

competitive products in violation of the Non-Compete Agreement.

            26.       Even the name of the product that de Rojas is offering for sale, DURA MAX,

is intended to be similar to Plaintiff s products which are marketed under the trade names,

DURA UV and UV MAX and thus confuse Plaintifls customers and potential customers.

            27.       DURA MAX is a product which is directly competitive with the UV Products

sold by Solaris and de Rojas to Coburn under the APA'

            28.       The solicitation of Coburn's customer, Simplify Optics, by de Rojas and/or

Solaris is in direct violation of the Non-Compete Agreement'




195334 v2   / 31827-056                               -6-
 Case 3:19-cv-01427-JAM Document 3 Filed 09/12/19 Page 8 of 15




            29.       Upon information and belief, de Rojas and Solaris are marketing competitive

products to others in the global market and specifically to customers of Cobum in an attempt

to divert business from Cobum in violation of the Non-Compete Agreement'

            30.       Article 2.8 of the Non-Compete Agreement provides:

                      In the event of the breach of any provision contained in this
                      Article 2, Providing Parties agree that the Buyer shall be entitled
                      to injunctions, both preliminary and final, without bond or
                      security, enjoining and restraining such breach or threatened
                      breach and such remedies shall be in addition to all other
                      remedies which may be available to the Buyer either pursuant to
                      applicable law or in equity. Providing Parties agree and
                      acknowledge that a violation of the provisions of Article 2
                      hereof shall cause the Buyer to suffer irreparable damages,
                      including the Buyer's probable inability to prove specific money
                      damages, and the necessity that the Buyer interrogate customers
                      and employees concerning the nature and extent of the
                      violations. Providing Parties further acknowledge that
                      Providing Parties are hereby estopped from subsequently
                      asserting in any action to enforce the provisions of Article 2
                      hereof that the Buyer has an adequate remedy at law and is not
                      entitled to injunctive relief.

            31.       Coburn's counsel issued cease and desist notices to Solaris, de Rojas and

Gemini, and to the manufacturer of DURA MAX.

            32.       While de Rojas responded to the cease and desist notices denying any violative

activity, Extraordinary Coating responded by denying that de Rojas was distributing its

product but admitting that de Rojas has been engaged by them as an independent contractor in

violation of the Non-Compete Agreement.




195334 v2   / 31827-056                                  7
 Case 3:19-cv-01427-JAM Document 3 Filed 09/12/19 Page 9 of 15




           33.      In de Rojas's response to the cease and desist notice, he falsely asserts that he

is entitled to market competitive products in Latin America, South America and Central

America, which is further indication that de Rojas is acting in flagrant violation of the

Non-Compete Agreement. While the Non-Compete Agreement provides a limited carve out

which permits de Rojas to assist a specific licensee in the Caribbean, South America, Central

America and Mexico with sales, it does not extend to the activities that Defendant de Rojas

asserts.

           34,      Unless Solaris, de Rojas and Gemini are restrained from further violations       of

the Non-Compete Agreement and/or the sale of products competitive with all products

marketed by Coburn, Coburn         will sustain substantial irreparable harm   and economic loss in

excess of $75,000.00.

           35,      Unless restrained, the Defendants   will continue to induce,   encourage and

facilitate breach of the Non-Compete Agreement and solicitation of Coburn's customers.

First Count      (as to   All Defendants): Breach of the Non-Compete Agreement

           1.-35. Paragraphs I through 35 of the Factual Allegations are incorporated       as   if fully

set forth herein as Paragraphs 1 through 35 of the First Count'

           36.      Solaris, de Rojas and Gemini have breached their obligations under the

Non-Compete Agreement by, among other things, offering, distributing, promoting,

marketing or selling a product which is or would be competitive with the UV Products under

the APA.




195334 v2 I 31827-056                                   8
Case 3:19-cv-01427-JAM Document 3 Filed 09/12/19 Page 10 of 15




            37.       Cobum will suffer substantial, immediate and irreparable harm and damages

unless Solaris, de Rojas and Gemini are enjoined from breaching the Non-Compete

Agreement.

Second Count (as to         All Defendants): Unfair Trade Practices

            1.-37, Paragraphs 1 through 37 of the First Count are incorporated      as   if fully   set   forth

herein as Paragraphs 1 through 37 of the Second Count.

            38.       At all relevant times, Coburn, Solaris, de Rojas and Gemini were persons

within the meaning of Connecticut General Status 5 42-110(aX3).

            39.       At all relevant times, the Defendants were engaged in trade or commerce

within the State of Connecticut.

            40.       Coburn   will suffer substantial, immediate   and ineparable harm and damages

unless the Defendants are enjoined from inducing and facilitating Solaris's, de Rojas's and

Gemini's breach of their contractual obligations to Coburn.

            41.       In addition, Coburn has been damaged as a result of the Defendants' conduct.

            42.       The acts, omissions, misrepresentations and concealments of Extraordinary

Coating's, Solaris's, de Rojas's and Gemini's conduct described above are unfair, deceptive,

immoral, unethical, scrupulous and oppressive and constitute violations of the Connecticut

Unfair Trade Practices Act ("CUTPA"), Connecticut General Status              $ 42-110(a), et   seq', and

have caused substantial injury to Coburn.




195334 v2   I 31827-056                                  9
Case 3:19-cv-01427-JAM Document 3 Filed 09/12/19 Page 11 of 15




          43.       As a direct and proximate result of the conduct of the Defendants, Coburn has

sustained an ascertainable loss of money.

          44.       Pursuant to Connecticut General Status 5 42-110g(c), a copy of this Verified

Complaint has been electronically submitted to the Attorney General of the State of

Connecticut and the Commissioner of Consumer Protection of the State of Connecticut at

cutpa@ct.gov.

Third Count        (as   All Defendants): Decla ratory Judgment

          l.-44     Paragraphs   I through 44 of   the Second Count are incorporated as   if fully   set


forth herein as Paragraphs I through 44 of the Third Count.

          45.       Coburn seeks a declaratory ruling that de Rojas, Solaris and Gemini breached

the Non-Compete Agreement and that the ten-year non-competition period provided for in

such agreement is thereby extended as a consequence of such breach in accordance with

Paragraph 2,7 of the Non-Compete Agreement.

          46.       Coburn seeks a declaratory ruling that de Rojas, Solaris and Gemini shall not

engage or become interested, anywhere in the world, as an owner, partnel, consultant,

representative, agent, officer, director, or through stock ownership (except for the ownership

of less than one percent     (I %) of the number of shares outstanding    of any securities which are

listed for trading on any national securities exchange or are traded on any automated quotation

system), investment of capital, lending of money or property, rendering of services, or

otherwise, whether alone or in association with others, in the business of designing,




195334 v2 / 31827-056                                 - l0-
Case 3:19-cv-01427-JAM Document 3 Filed 09/12/19 Page 12 of 15




manufacturing, distributing, promoting, marketing, selling or servicing any product which is

or would be competitive with the UV Products sold to Buyer under the Purchase Agreement

except that de Rojas has the right to assist Isabel Maria Barrera Juan ("Licenseeo'), solely with

respect to the sale by Licensee in the Caribbean, South America, Central America and

Mexico.




195334 v2   I 3t827-056                         -   ll   -
Case 3:19-cv-01427-JAM Document 3 Filed 09/12/19 Page 13 of 15




         WHEREFORE, Coburn claims:

          l.        That Solaris, de Rojas, Gemini be preliminarily and permanently enjoined

from:

                    (a)    For a period of ten years from the date of such order engaging in or

becoming interested in anywhere in the world, as an owner, partner, consultant,

representative, agent, officer, director, or through stock ownership (except for the ownership

of less than one percent (1%) of the number of shares outstanding of any securities which are

listed for trading on any national securities exchange or are traded on any automated

quotation system), investment of capital, lending of money or property, rendering of services,

or otherwise, whether alone or in association with others, in the business of designing,

manufacturing, distributing, promoting, marketing, selling or servicing any product which is

or could be competitive with the UV Products sold to Coburn;

                    (b)    Diverting or attempting to divert from Coburn any business whatsoever

by influencing or attempting to influence, or soliciting or attempting to solicit, any customers

of Coburn; and

                    (c)    Destroying, erasing, disposing of, or otherwise making unavailable for

further proceedings in this matter, any records or documents (including data or information

maintained in electronic format or on computer media) in the possession of the Defendants'

custody or control which were obtained from or contained in information derived from

Cobum's records, which pertain to Coburn's customer list.




t95334 v2 / 31827-056                              -t2-
Case 3:19-cv-01427-JAM Document 3 Filed 09/12/19 Page 14 of 15




          2.        Monetary damages.

          3.        Attorney's fees and costs pursuant to the Non-Compete Agreement.

          4.        Punitive damages pursuant to Connecticut General Statutes g 42-110g(a).

          5.        Costs and attorneys' fees pursuant to Connecticut General Statutes

I   42-Il0g(d).

          6.        A Declaratory Judgment that the contractual period of non-competition binding

Solaris, de Rojas and Gemini be extended to such date as this Court shall determine.

          7.        Court costs.

          8.        Such other and further relief as the Court may deem appropriate.

                                              THE PLAINTIF'FO
                                              COBURN TECHNOLOGIES INTERNATIONALN
                                              INC.




                                                                Simon
                                                  Cohn Birnbaum &
                                                  Its Attorneys
                                                  100 Pearl Street, 12th Floor
                                                  Hartford, CT 06103
                                                  Telephone: 860-493-2200
                                                  Fax: 860-727-0361
                                                  Federal Bar #ct05248
                                                  rns irnon(4) cbsheal aw. som




195334 v2 / 31827-056                              -   13 -
Case 3:19-cv-01427-JAM Document 3 Filed 09/12/19 Page 15 of 15




                                     UNITED STATES DISTRICT COURT
                                       DISTRICT OF CONNECTICUT

                                                                     CIVIL ACTION
  COBURN TECHNOLOGIES                             INTERNATIONAL,
  INC.,
                                     Plaintiff,
                                                                     CASE NO.
  vs.

  EDWARD de ROJAS, SOLARIS OPTICAL                                   VERIFICATION
  COATINGS L.L.c., AND GEMINI OPTICS II
  LLC.,
                                     Defendants.



                                                    VERIFICATION

         I, Alexander F. Incera, hereby state as follows:

          1.            I am the President of Coburn Technologies   International,   Inc., Plaintiff in the

above-referenced          action.

          2.            I have read the foregoing Verified Complaint for Money Damages, Declaratory

and Injunctive Relief and know the contents thereof.           The same are true of my own

knowledge.

          I declare and verify under penalty of perjury as set forth in 28 U.S.C. § 1746 that the

foregoing is true and correct.


Executed on this            .trl..   day of September, 2019.




195493 v I /31827-056
